Jordan, Justice.
This appeal arises from an order awarding temporary alimony, child support and attorney fees to the appellee. Appellant contends that based on the needs of his wife and his ability to pay the amount awarded by the order is an abuse of the trial judge’s discretion.
During the preliminary hearing on the issues of temporary alimony and child custody, the trial judge had for his consideration the sworn financial data reports and the oral testimony of both parties and entered the award based on this evidence. Some, but not all, of the evidence considered is before this court on appeal.
No transcript of the evidence introduced at the hearing was recorded. Based solely on the information contained in the parties’ financial data reports, it appears that the trial judge’s order was excessive and amounted to an abuse of his discretion. However, since this court has no record before it of the oral testimony offered by both parties, it must be assumed that such testimony, taken together with the information supplied on the financial data reports justified this award by the trial judge, acting within his discretion. Towe v. Towe, 238 Ga. 350 (232 SE2d 839) (1977).

Judgment affirmed.


All the Justices concur.